DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 March 2022 has been entered.

Allowable Subject Matter

Claims 1-3, 11-12, 14, 16-18, 27, and 29 (now renumbered Claims 1-11) are allowed.

The following is an examiner’s statement of reasons for allowance:  none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the combination of features recited in independent Claims 1, 27, and 29 (now renumbered independent Claims 1, 10, and 11).  In particular, none of the references relied upon by the examiner teach or fairly suggest the claimed “flat-panel display” comprising at least the claimed “column controller disposed on the column-control side of the array operable to provide column data to the pixels in the array through column-data lines and to provide a row-select token to one or more pixels in each of the columns of pixels through a serial connection to the one or more pixels, wherein the rows of pixels in the array of pixels are arranged in one or more row groups, and wherein, for each row group of the one or more row groups, each column of pixels in the row group receives column data from the column controller through a separate one of the column-data lines, and no pixel of the array of pixels in any other row group receives column data through the separate one of the column-data lines, wherein for each column of the pixels in each of the one or more row groups, each pixel in the column of the row group is directly serially connected with a separate serial connection to a neighboring pixel forming a daisy chain in the column of the row group, and each pixel in the array of pixels comprises a token-passing circuit for passing a row-select token through each column of serially connected pixels in each of the row groups” as recited in independent Claim 1.
It should be noted that independent Claim 27 (now renumbered independent Claim 10) recites similar features as the “flat-panel display” of independent Claim 1 including the “column controller” that is “operable to provide column data to the pixels in the array through column-data lines and to provide a row-select token to one or more pixels in each of the columns of pixels through a serial connection to the one or more pixels,” and “wherein, for each row of the rows of pixels in the array, each pixel in the row is in a column of the array, each pixel in the row is electrically connected to a separate one of the column-data lines, and the separate column-data line is electrically connected to less than all of the pixels in the column, wherein, for each column of the pixels, each pixel in the column is directly serially connected with a separate serial connection to a neighboring pixel forming a daisy chain in the column and each pixel in the array of pixels comprises a token-passing circuit for passing a row-select token through each column of serially connected pixels.”
Likewise, it should be noted that independent Claim 29 (now renumbered independent Claim 11) recites similar features as the “flat-panel display” of independent Claim 1 including “an array of pixels distributed in M rows and N columns… wherein rows of pixels in the array of pixels form G row groups, G greater than one…” and the claimed “column controller” that is “operable to provide column data to the array of pixels through N x G separate column-data lines and to provide a row-select token to one or more pixels in each of the columns of pixels through a serial connection to the one or more pixels, wherein, for each column of the pixels, each pixel in the column is directly serially connected with a separate serial connection to a neighboring pixel forming a daisy chain in the column and each pixel in the array of pixels comprises a token-passing circuit for passing a row-select token through each column of serially connected pixels.”
The claimed invention is best represented by Figures 10, 11, and 12 of the originally filed disclosure.  The distinct feature of the claimed invention, as described in the originally filed Specification at Page 19, Lines 14-24, is a “flat-panel display” that “does not comprise a row controller.”  In this regard, the functions performed by a “row controller” can be performed by a “column controller” that is “appropriately electrically connected to pixels” and by “circuits internal to each pixel.”  The “circuits internal to each pixel” are characterized by at least the claimed “token-passing circuit.”  The term “token-passing circuit” is expressly defined in the originally filed Specification, and would be interpreted by one of ordinary skill in the art correspondingly, as a circuit structure having components arranged in a configuration that can receive and “pass a row-select token” to control row selection.  In this regard, the originally filed Specification provides as an example, “token-passing circuits” comprising “flip-flops arranged in a serial shift register” in each column of the flat-panel display that pass a “row-select token” comprising “a single bit of information representing a row… selection” through each column of the pixel array (see the Specification at Page 17, Lines 17-23).  As shown in Figure 9, a “token-passing circuit” (46) is disposed in each pixel of the claimed flat-panel display to form a “serial shift register” among pixels in a same column.  As shown in Figures 10, 11, and 12, a flat-panel display comprises pixels arranged in rows and columns, wherein the pixel rows are formed into row groups (44), and each column in each row group is driven by a single column data line (32).  Further, pixels in each column are daisy-chained together such that each row of pixels in a column receives a “row-select token” from a neighboring pixel in a preceding row, and that “row-select token” is passed, via a “token-passing circuit” in each pixel, to a next row in the column.
As pertaining to the most relevant prior art relied upon by the examiner, Miyake (US 9,177,510) discloses (see Fig. 1) a flat-panel display, comprising an array of pixels (15) distributed in rows and columns (see Fig. 1) and a column controller (12) operable to provide column data (i.e., image data) to the pixels (15) in the array through column-data lines (14), wherein the rows of pixels (15) in the array of pixels (see (15)) are arranged in row groups (i.e., see (10e), (10f), and (10g)), and wherein, for each row group (10e, 10f, 10g) of the row groups, each column of pixels (see Fig. 1) in the row group (10e, 10f, 10g) receives column data (i.e., image data) from the column controller (12) through a separate one of the column-data lines (see (14) for each row group (10e, 10f, 10g)), and no pixel (15) of the array of pixels (see (15)) in any other row group (10e, 10f, 10g) receives column data (i.e., image data) through the separate one of the column-data lines (again, see (14) for each row group (10e, 10f, 10g) and note that each column in each row group has a separate column line (14) only for that row group; see Col. 6, Ln. 19-46; and see Col. 18, Ln. 65-67 through Col. 19, Ln. 1-2), wherein (see Fig. 1 and Fig. 3A) for each column of the pixels (15) in each of the row groups (i.e., see (10e), (10f), and (10g)), each pixel (15) in the column is connected (i.e., via row-controller (11); see (11e, 11f, 11g)) and each pixel (15) in the array of pixels comprises a token-passing circuit (i.e., a shift circuit passing a shift pulse signal; see (20) in Fig. 3) for passing a row-select token (i.e., a shift pulse signal) to pixels (15) in each of the row groups (i.e., see (10e), (10f), and (10g); and see Col. 6, Ln. 19-46 and Col. 7, Ln. 1-43).
However, Miyake does not disclose the claimed “column controller disposed on the column-control side of the array operable to provide… a row-select token to one or more pixels in each of the columns of pixels through a serial connection to the one or more pixels, wherein… for each column of the pixels in each of the one or more row groups, each pixel in the column of the row group is directly serially connected with a separate serial connection to a neighboring pixel forming a daisy chain in the column of the row group, and each pixel in the array of pixels comprises a token-passing circuit for passing a row-select token through each column of serially connected pixels in each of the row groups” as recited in varying form in independent Claims 1, 27, and 29 (now renumbered independent Claims 1, 10, and 11).
Cok (US 2018 / 0323180) discloses (see Figs. 4A and 4B; Fig. 7 and Fig. 8, and Fig. 13) a matrix-addressed large-size flat-panel display comprising one or more inorganic micro-light-emitting-diodes (see Page 1, Para. [0004]-[0005] and [0008]), wherein a controller (see (50) in Fig. 13) is disposed to serially provide a control bit or selection token to matrix-addressed tiles (see (96, 97, 98, 99) in Fig. 13) in rows and/or columns of tiles, wherein the columns of tiles are directly serially connected to neighboring tiles forming a daisy chain (see Page 8, Para. [0091]-[0093]).
However, Cok does not suggest the claimed configuration of a “column controller disposed on the column-control side of the array operable to provide column data to the pixels in the array through column-data lines and to provide a row-select token to one or more pixels in each of the columns of pixels through a serial connection to the one or more pixels, wherein the rows of pixels in the array of pixels are arranged in one or more row groups, and wherein, for each row group of the one or more row groups, each column of pixels in the row group receives column data from the column controller through a separate one of the column-data lines, and no pixel of the array of pixels in any other row group receives column data through the separate one of the column-data lines, wherein… each pixel in the array of pixels comprises a token-passing circuit for passing a row-select token through each column of serially connected pixels in each of the row groups” as recited in varying form in independent Claims 1, 27, and 29 (now renumbered independent Claims 1, 10, and 11).
In fact, none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the combination of features recited in independent Claims 1, 27, and 29 (now renumbered independent Claims 1, 10, and 11), including the claimed “column controller” and display pixels comprising the claimed “token-passing circuitry” with the display pixels arranged according to the varyingly claimed “row groups.”  This combination of features appears to be suggested solely by the applicant’s disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622